Citation Nr: 1440444	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  06-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to the Veteran's service-connected psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1946 to February 1947. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Augusta, Maine, which in pertinent part, declined to reopen the Veteran's claim for service connection for a heart disability because new and material evidence had not been submitted.  In February 2009, the Board reopened the claim for service connection for a heart disability.  The claim was remanded for additional development in February 2009 and December 2010.  

In a July 2012 decision, the Board denied the claim of service connection for a heart disability, to include as due to the Veteran's service-connected psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

In a January 2014 Memorandum Decision, the Court vacated the July 2012 Board decision and remanded the matter for further proceedings consistent with its decision.  The case was returned to the Board.  

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether the Veteran's heart disorder has been permanently aggravated by his service-connected psychiatric disorder.  





CONCLUSION OF LAW

The criteria for establishing service connection for a heart disability as secondary to the service-connected psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current heart condition had its onset in service.  In support of his claim, the Veteran noted that the service treatment records contained complaints of shortness of breath and chest pains.  In the alternative, he claims that his heart disability was caused or aggravated by his service-connected psychiatric disorder. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran filed his secondary service connection claims prior to October 10, 2006, the effective date for implementation of VA's amendment to 38 C.F.R. §3.310.  38 C.F.R. § 3.310 was revised to implement the Court's decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  

Under the revised section 3.310 (b), the regulation provides that: 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

The service treatment records show that on service induction in June 1946, the clinician noted the Veteran's report of a history of a heart murmur.  The Veteran's cardiovascular system was found to be normal on examination and the chest x-ray was reportedly normal.  The clinician also reported persistent hypertension, not found after a 2 day study.  In November 1947, the Veteran was treated for anxiety neurosis.  At that time, the Veteran complained of cardiac symptoms and was referred to the outpatient clinic for evaluation.  He was placed on sedation and the cardiac complaints were relieved.  On examination, the Veteran's heart was not found to be enlarged.  The impression was inadequate personality with no organic heart disease.  A few days later the Veteran was reexamined for a possible cardiac condition, and it was determined that there was no evidence of cardiac abnormality on physical examination.  The clinician noted a sort of systolic murmur that disappeared with inspiration.  X-rays of the heart revealed no abnormalities.  The clinician opined that the Veteran exhibited a multiplicity of symptoms that were not attributable to organic pathology, and indicated that should the Veteran remain symptomatic a neuropsychiatric work up was indicated. 

In 1947, the Veteran submitted a claim for entitlement to service connection for a heart disorder.  On VA examination in March 1948, the Veteran reported recurrent heart pain and shortness of breath for 2 years.  He described the pain as occurring 3 to 4 times a month and lasting less than a minute.  The examiner noted that the Veteran appeared nervous.  The examiner found no evidence of heart disease. 

A May 1974 medical report noted a cerebrovascular attack.  March 1977 chest x-rays revealed no abnormalities.  In November 1979 a private clinician reported that the Veteran was hypertensive and required treatment with medication.  In December 1998 the Veteran was admitted to the hospital for cardiac arrest.  He underwent cardiac catherization.  His past medical history was significant for emphysema, asthma, and coronary artery disease.  In an April 2000 statement, a clinician indicated that the Veteran was being treated for a heart condition with medication.  On that statement a handwritten note signed by a physician stated that the Veteran was discharged from active duty due to a heart condition he developed in service.  A September 2000 VA clinical treatment note indicated the Veteran requested a form stating that he had a cardiac condition from 1947.  The clinician indicated that after sedation in service his symptoms were relieved and it was not reported that he had a cardiac condition. 

An August 2005 VA examination report noted that upon service discharge, the Veteran had been diagnosed with hypertension and was eventually given medications for control of the hypertension.  Subsequently, in 1998, the Veteran suffered a cardiac incident which led to coronary artery bypass graft surgery.  The examiner noted that the coronary artery disease preceded a 1997 stroke.  Upon completion of the exam, the VA examiner diagnosed the Veteran as suffering from essential hypertension, coronary artery disease, severe left ventricular dysfunction, and status post coronary artery bypass graft of five vessels.  The VA examiner determined that the Veteran's heart condition was at least as likely as not service related.  The examiner indicated that the Veteran had cardiac symptoms in service without the diagnosis of cardiac disease, nonetheless, these symptoms were most likely due to cardiac disease.  The August 2005 examination report did not account for all of the medical evidence of record related to the Veteran's heart disorder, and although the examiner indicated having reviewed the claims file and electronic record, she also reported that the medical record was not available.

On VA examination in March 2009, the examiner stated that the Veteran had cardiac symptoms while in service, and shortly thereafter, and then he did not experience any type of cardiac condition until December 1998 when he suffered from a myocardial infarction and cardiac arrest.  The examiner reported that the Veteran had a long history of COPD and cigarette smoking, but no mention was made of his hypertension.  The examiner noted that the Veteran's congestive heart disease began in December 1998 and that earlier possible prodromas were not indicative of a diagnosable heart condition.  In this regard, the examiner explained that there was no documentation of a continuum of cardiac problems or care connecting the vague, nonspecific chest discomfort from 1946 to the massive myocardial infarction he suffered in 1998.  Addressing the contention that his current heart disability had onset in service, the examiner concluded that if the Veteran's coronary heart disease would have had onset in1946, he would have had the major myocardial infarction much sooner than 1998, since he smoked very heavily until 1997, the year before the myocardial infarction.  Accordingly, the examiner found that it was less likely as not that the Veteran's 1998 coronary heart disease was caused by or related to his vague in service chest discomfort 52 years before his massive myocardial infarction in 1998.  

Also in March 2009, the Veteran underwent a VA examination to assess his psychiatric disability.  The Veteran was diagnosed with anxiety disorder with PTSD-like symptoms caused by his military service.  The examiner indicated that PTSD and PTSD-like symptoms fall within the cluster of anxiety disorders.  The examiner found that the Veteran's history of symptoms of anxiety have been perceived in the past as psychotic-like, anxiety-like, and PTSD-like" and opined that "a diagnosis of Anxiety Disorder NOS may be the most inclusive label" to account for all of the Veteran's symptoms and diagnoses.  

In an August 2010 rating decision, the RO granted service connection for anxiety disorder, and assigned a 30 percent disability rating effective March 2005.

On VA examination in September 2011, following a review of the Veteran's claims file, history provided by the Veteran, and examination findings reporting estimated Mets equaling less than 3, the examiner diagnosed ischemic heart disease.  The examiner opined that the Veteran's ischemic heart disease was less likely as not caused by or the result of a condition, illness, or event in service.  The examiner explained that the service treatment records were silent for any diagnosis related to his current heart condition.  The examiner noted a significant silent interval between the Veteran's separation from service and his myocardial infarction and subsequent coronary artery bypass graphing.  The examiner found that the Veteran's ischemic heart disease was a standalone entity, neither adjunct to nor aggravated by his active military service.  In an addendum report in December 2011, the examiner further opined that the Veteran's ischemic heart disease was less likely than not proximately due to or the result of his service-connected psychiatric disorder.  The examiner explained the medical literature did not support a finding that the Veteran's heart condition was etiologically related to his psychiatric disorder.  Specifically, a review of the recent medical literature was silent for any mechanism by which a Veteran's psychiatric condition, anxiety disorder, could directly cause or aggravate his currently diagnosed ischemic heart disease.  

In May 2014, the Veteran's cardiac condition was evaluated by Dr. M.S.  Dr. S opined that it is as likely as not that the Veteran's heart condition arose during his time in service.  Dr. S found that the Veteran did not have hypertension prior to his service, nor did he have a structural abnormality of his cardiac anatomy prior to his service.  He further opined that "it is much more likely than not that [the Veteran's] cardiac condition has been significantly aggravated by his service-connected anxiety."  Dr. S noted that anxiety "is a significant cause for the development for coronary heart disease" and that patients with anxiety "are at a significantly increased risk of cardiac death and poor cardiac outcomes.  

Dr. S specifically cited to current medical literature to support his opinion, including the Journal of American College of Cardiology and other studies; and, he indicated a review of the Veteran's claims file.  Attached to the opinion is the resume of Dr. S, as well as over 100 pages of medical literature supporting his opinion.  

In this case, the Veteran reported during his service induction examination that he had a history of a murmur; however, the examination revealed that a chest x-ray was negative and that the cardiovascular system was normal.  Accordingly, the Veteran is presumed sound at entry.  Moreover, there is no clear and unmistakable evidence showing that a heart disorder pre-existed service. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence in favor of the claim consists of the August 2005 VA examiner's opinion that the Veteran's heart condition was at least as likely as not service related.  The examiner based the opinion on a finding that the Veteran had cardiac symptoms in service, despite not being diagnosed with a cardiac disability at the time.  The other evidence in favor of the claim is the May 2014 medical opinion by Dr. S.  This opinion is highly probative because it is based on a complete review of the record and is supported by current medical literature and sound medical principles.  

The evidence against the claim consists of the VA examination reports in March 2009 and September 2011.  On VA examination in March 2009, the examiner opined that it was less likely as not that the Veteran's 1998 coronary heart disease was caused by or related to his vague in service chest discomfort complaints recorded 52 years before his massive myocardial infarction in 1998.  The examiner explained that the Veteran's congestive heart disease began in December 1998 and that earlier possible prodromas were not indicative of a diagnosable heart condition.  In this regard, the examiner noted that there was no documentation of a continuum of cardiac problems or care connecting the vague, nonspecific chest discomfort from 1946 to the massive myocardial infarction he suffered in 1998.  The examiner further explained that if the Veteran's coronary heart disease would have had onset in 1946, as claimed by the Veteran, he would have had the major myocardial infarction much sooner than 1998, since he smoked very heavily until 1997. 

Similarly, the VA examiner in September 2011 diagnosed ischemic heart disease and opined that the Veteran's ischemic heart disease was less likely as not caused by or the result of a condition, illness, or event in service.  The examiner explained that the service treatment records were silent for any diagnosis related to his current heart condition.  The examiner also noted a significant silent interval between the Veteran's separation from service and his myocardial infarction and subsequent coronary artery bypass graphing.  The examiner concluded that the Veteran's ischemic heart disease was a standalone entity, neither adjunct to nor aggravated by his active military service. 

With regards to service connection for a heart disability as secondary to the service-connected psychiatric disorder, in an addendum report in December 2011, the examiner who examined the Veteran in September 2011, opined that the Veteran's ischemic heart disease was less likely than not proximately due to or the result of the service-connected psychiatric disorder.  The examiner explained the medical literature did not support a finding that the Veteran's heart condition was etiologically related to his psychiatric disorder.  Specifically, the examiner indicated that a review of the recent medical literature was silent for any mechanism by which a Veteran's psychiatric condition, anxiety disorder, could directly cause or aggravate his currently diagnosed ischemic heart disease.  

The December 2011 addendum is contradicted by the May 2014 opinion of Dr. S who, in fact, submitted multiple medical studies and articles supporting his opinion of a relationship between psychiatric disorders and heart disorders.  

In essence, the competent and probative evidence of record is at least in equipoise as to whether the Veteran's service-connected psychiatric disorder aggravates his heart condition.  

Thus, the Board resolves reasonable doubt in favor of the Veteran by finding that his heart disability has been permanently aggravated by his service-connected psychiatric disorder and service connection for a heart disability is therefore warranted.  38 U.S.C.A. § 5107(b).  








ORDER

Service connection for a heart disability is granted.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


